      Case 2:20-cv-02179-NJB-MBN Document 27 Filed 10/26/20 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


 BOARD OF COMMISSIONERS FOR THE                                 CIVIL ACTION
 PORT OF NEW ORLEANS

 VERSUS                                                         NO. 20-2179


 CMA CGM BIANCA M/V et al                                       SECTION: “G”(5)




                                    ORDER AND REASONS

       Pending before the Court is third-party defendant Ports America Louisiana, LLC’s (“Ports

America”) “Motion for More Definite Statement by Ports America Louisiana, LLC Pursuant to

Federal Rule of Civil Procedure 12(e).” 1 Defendant and third-party plaintiff Teucarrier (No. 3)

Corp. (“Teucarrier”) opposes the motion. 2 Having considered the motion, the memoranda in

support and in opposition, and the applicable law, the Court denies the motion.

                                        I. Background

       This litigation arises from a vessel allision that occurred at a dock facility along the

Mississippi River in New Orleans, Louisiana, resulting in alleged damage to the dock structure

and two loading cranes owned by Plaintiff The Board and Commissioners of the Port of New

Orleans (“The Board”). 3 In the complaint, The Board avers that the M/V CMA CGM BIANCA, a




       1
           Rec. Doc. 17.
       2
           Rec. Doc. 24.
       3
           Rec. Doc. 1 at 2.



                                               1
      Case 2:20-cv-02179-NJB-MBN Document 27 Filed 10/26/20 Page 2 of 7



vessel allegedly owned by Teucarrier, “allided with the Board’s dock structure and two (2) loading

cranes” on August 2, 2020, while conducting cargo operations at the Nashville Avenue Terminal.4

       On August 4, 2020, The Board filed a complaint seeking damages and the arrest of the

M/V CMA CGM BIANCA. 5 In the complaint, The Board named the M/V CMA CGM BIANCA

as an in rem defendant and Teucarrier as an in personam defendant.6 The same day, the Court

ordered the issuance of an arrest warrant for the M/V CMA CGM BIANCA. 7 The Court also

ordered that while under arrest, the M/V CMA CGM BIANCA be permitted to move freely within

the jurisdictional confines of the Eastern District of Louisiana.8

       On September 16, 2020, Teucarrier filed a “Third-Party Complaint and Rule 14(c) Tender”

against Ports America. 9 In the third-party complaint, Teucarrier alleges that The Board retained

the services of Ports America to conduct cargo operations involving the M/V CMA CGM

BIANCA at the time of the allision. 10 Teucarrier further alleges that despite “heavy rain and

gusting wind,” Ports America “continued with cargo operations and continued utilizing the cranes

over which [Teucarrier] had no operational control, resulting in the damages sustained by

[Teucarrier] and the M/V CMA CGM BIANCA, as well as the alleged damages claimed by [The




       4
           Id. at 2.
       5
           Id. at 1.
       6
           Id. at 2.
       7
           Rec. Doc. 5.
       8
           Rec. Doc. 6.
       9
           Rec. Doc. 12.
       10
            Id. at



                                                 2
       Case 2:20-cv-02179-NJB-MBN Document 27 Filed 10/26/20 Page 3 of 7



Board] in its Complaint in this Civil Action.” 11 Teucarrier asserts that “[The Board] and [Ports

America] were in the best position to be aware of and monitor local weather conditions, and to

suspend cargo operations, if necessary.” 12 For these reasons, Teucarrier avers that the alleged

damages resulting from the allision were “caused by the negligence, gross negligence, and willful

or wanton misconduct of Ports America and [The Board].” 13 Additionally, Teucarrier tenders Ports

America, as third-party defendant, to The Board pursuant to Federal Rule of Civil Procedure

14(c). 14

        On September 30, 2020, Ports America filed the instant “Motion for More Definite

Statement by Ports America Louisiana, LLC Pursuant to Federal Rule of Civil Procedure 12(e).”15

Teucarrier filed an opposition to the motion on October 13, 2020. 16

                                     II. Parties Arguments

A. Ports America’s Arguments in Support of the Motion for a More Definite Statement

        In support of the motion for a more definite statement, Ports America asserts that Federal

Rule of Civil Procedure 12(e) “provides a party facing a vague Complaint a means to have the

Court order a party making allegations against a defendant to state those allegations definitively,

so that an intelligent Answer may be filed with proper notice needed to identify affirmative




        11
             Id. at 3.
        12
             Id.
        13
             Id. at 4.
        14
             Id. at 5.
        15
             Rec. Doc. 17.
        16
             Rec. Doc. 24.



                                                3
      Case 2:20-cv-02179-NJB-MBN Document 27 Filed 10/26/20 Page 4 of 7



defenses, appropriate other defenses and potential responsive pleadings, and to properly

investigate the facts and commence proper defense of the claims.”17

       Ports America contends that it is unable to appropriately respond to the allegations in the

third-party complaint filed by Teucarrier. 18 Ports America seeks a more definite statement

identifying: (i) “the alleged party that engaged Ports America to perform stevedoring services;”

(ii) “why an ocean-going ship equipped with a sophisticated suite of weather and radar equipment

is unable to observe, be aware of, and monitor local weather conditions;” and (iii) “at least some

inkling as to the conduct alleged to have been negligent, grossly negligent, and willful or wanton

misconduct.”19 With respect to the alleged party that engaged Ports America, Ports America asserts

that the party that engaged it is “obviously well known” to Teucarrier because it is “literally

painted” on the vessel.20

B. Teucarrier’s Arguments in Opposition to the Motion for a More Definite Statement

       Teucarrier offers three arguments in opposition to Port America’s motion for a more

definite statement. 21 First, with respect to the party that allegedly engaged Ports America to

perform stevedoring services, Teucarrier argues that “Ports America admits that it was engaged by

this entity to perform stevedoring services; thus Ports America already knows the entity’s




       17
            Rec. Doc. 17-1 at 2.
       18
            Id. at 4.
       19
            Id. at 2.
       20
            Id. at 3.
       21
            Rec. Doc. 24.



                                                4
      Case 2:20-cv-02179-NJB-MBN Document 27 Filed 10/26/20 Page 5 of 7



identity.” 22 In addition, Teucarrier argues that it “does not have access to [Port America’s]

contracts with the entity that retained Ports America.” 23

       Second, Teucarrier contends that Teucarrier need not supplement its third-party complaint

to explain “why an ocean-going ship equipped with a sophisticated suite of weather and radar

equipment is unable to observe, be aware of, and monitor local weather conditions” because doing

so would require Teucarrier to “plead an affirmative defense to the allegations contained in

[Teucarrier’s] own Third-Party Complaint.”24 Teucarrier also states that Ports America was in the

“best position” to monitor local weather conditions because it had “operational control over the

cargo operations.” 25

       Third, Teucarrier asserts that the factual allegations presented in the third-party complaint

sufficiently plead the “who, what, when, where, why and how” of Port America’s alleged

wrongdoing. 26 For these reasons, Teucarrier asks the Court to deny Port America’s motion for a

more definite statement. 27

                                      III. Law and Analysis

       Federal Rule of Civil Procedure 12(e) permits a party to move for a more definite statement

when the complaint is so “vague or ambiguous that the party cannot reasonably prepare a




       22
            Id. at 3.
       23
            Id.
       24
            Id. at 4.
       25
            Id.
       26
            Id. at 4–6.
       27
            Id. at 7.



                                                 5
       Case 2:20-cv-02179-NJB-MBN Document 27 Filed 10/26/20 Page 6 of 7



response.” 28 A district court’s order pursuant to Rule 12(e) will not be reversed absent an abuse of

discretion. 29

        Ports America argues that it is unable to appropriately respond to the allegations in the

third-party complaint filed by Teucarrier and seeks additional information from Teucarrier

regarding the identity of the party that allegedly engaged Ports America, Teucarrier’s obligation

to monitor the weather, and the nature of the alleged wrongdoing. 30 Teucarrier asserts that the

third-party complaint sets forth allegations that are sufficient for Ports America to prepare a

response, and that Ports America requests information that is unnecessary to prepare a response.31

        The Court finds that Teucarrier’s third-party complaint is sufficient to allow Ports America

to reasonably prepare a response. In the third-party complaint, Teucarrier alleges that it has

sustained damages resulting from Ports America’s “failure to suspend cargo operations” during

inclement weather.32 Teucarrier’s role, or that of its vessel, in monitoring local weather conditions

may be addressed through discovery and does not require a more definite statement at this time.33

In addition, Teucarrier is not obligated to identify the party that engaged Ports America for its

services, and Ports America admits that such information is readily available. 34

        Accordingly,



        28
             Fed. R. Civ. P. 12(e).

         Old Time Enters, Inc. v. Int'l Coffee Corp., 862 F.2d 1213, 1217 (5th Cir. 1989); see also In re
        29

McWilliams, 22 F.3d 1095 (5th Cir. 1994).
        30
             Rec. Doc. 17-1 at 4.
        31
             Rec. Doc. 24 at 7.
        32
             Rec. Doc. 12 at 3–4.
        33
             See In re McWilliams, 22 F.3d at 1095.
        34
             See Rec. Doc. 17-1 at 3.



                                                         6
      Case 2:20-cv-02179-NJB-MBN Document 27 Filed 10/26/20 Page 7 of 7



      IT IS HEREBY ORDERED that Ports America’s “Motion for More Definite Statement

by Ports America Louisiana, LLC Pursuant to Federal Rule of Civil Procedure 12(e)” 35 is

DENIED.
                                   26th day of October, 2020.
      NEW ORLEANS, LOUISIANA, this ______




                                               ________________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




      35
           Rec. Doc. 17.



                                           7
